Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
13-MAY-2019
08:15 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

             (3) Moore did not file either document or request an
extension of time;
             (4) On August 31, 2018, the appellate clerk notified
Moore that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on September 10, 2018, for appropriate action,
which could include dismissal of the appeal, under Hawai'i Rules
of Appellate Procedure Rules 12.l(e) and 30, and Moore may
request relief from default by motion; and
             (5) Moore took no further action in this appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 13, 2019.




                                         o�ot
                                        Associate Judge



                                        Associate Judge




                                    2